PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                   __________

                      No. 13-3111
                      ___________

            UNITED STATES OF AMERICA

                            v.

                     COSMO FAZIO,
                           Appellant
                      __________

      On Appeal from the United States District Court
          for the Western District of Pennsylvania
                  (No. 2-09-cr-00325-006)
      District Judge: Honorable Terrence F. McVerry

                 Argued: October 1, 2014
                  _________________

 Before: AMBRO, CHAGARES, and VANASKIE, Circuit
                    Judges.

                  (Filed: August 4, 2015)


Almon S. Burke, Jr., Esq. (Argued)
U.S. Steel Tower
600 Grant Street, Suite 660
Pittsburgh, PA 15219

Mark A. Goldstein, Esq. (Argued)
Goldstein & Associates, LLC
1125 Penn Avenue, 3d Floor
Pittsburgh, PA 15222
       Counsel for Appellant
Michael L. Ivory, Esq.      (Argued)
Rebecca R. Haywood, Esq.
Office of United States Attorney
700 Grant Street, Suite 4000
Pittsburgh, PA 15219
       Counsel for Appellee

                   __________________

                        OPINION
                   __________________

CHAGARES, Circuit Judge.

        Cosmo Fazio appeals the District Court’s denial of his
motion to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255. In his motion, Fazio asserted that his plea
counsel was ineffective because he failed to warn Fazio
properly of the immigration consequences of his guilty plea,
as required by the Supreme Court in Padilla v. Kentucky, 559
U.S. 356 (2010). Notwithstanding plea counsel’s purported
error, the plea agreement – which plea counsel reviewed with
Fazio thoroughly – contained a waiver of collateral-attack
rights and, inter alia, advised of the possibility that Fazio
could face automatic removal from the United States as a
result of the plea. The District Court conducted a detailed
colloquy, specifically reviewing these provisions of the plea
agreement with Fazio and questioning him regarding his
awareness that a consequence of his plea could be automatic
removal. This case requires us to determine the effect of the
plea agreement’s provisions and the District Court’s colloquy
on Fazio’s ineffective assistance claim and whether the
collateral-attack waiver is enforceable. For the reasons that
follow, we will affirm the District Court’s denial of Fazio's
motion.

                              I.

       On December 9, 2009, a federal grand jury sitting in
the Western District of Pennsylvania returned an eight-count
indictment against Fazio and twelve co-defendants for their
alleged involvement in a cocaine distribution network. Fazio
was charged only in Count One of the indictment with

                              2
conspiracy to distribute and possess with intent to distribute
five kilograms or more of cocaine, in violation of 21 U.S.C. §
846. On June 3, 2011, Fazio pleaded guilty to the lesser-
included offense of conspiring to distribute more than 200
grams but fewer than 300 grams of cocaine. Supplemental
Appendix (“Supp. App.”) 1–2. Fazio’s plea agreement
contained the following provision:

      Cosmo Fazio waives the right to take a direct
      appeal from his conviction or sentence under 28
      U.S.C. § 1291 or 18 U.S.C. § 3742, subject to
      the following exceptions:

      (a) If the United States appeals from the
      sentence, Cosmo Fazio may take a direct appeal
      from the sentence.

      (b) If (1) the sentence exceeds the applicable
      statutory limits set forth in the United States
      Code, or (2) the sentence unreasonably exceeds
      the guideline range determined by the Court
      under the Sentencing Guidelines, Cosmo Fazio
      may take a direct appeal from the sentence.

      Cosmo Fazio further waives the right to file a
      motion to vacate sentence, under 28 U.S.C. §
      2255, attacking his conviction or sentence, and
      the right to file any other collateral proceeding
      attacking his conviction or sentence.

Supp. App. 3–4. The plea agreement further stated:

       Cosmo Fazio recognizes that pleading guilty
       may have consequences with respect to his
       immigration status if he is not a citizen of the
       United States. Under federal law, a broad
       range of crimes are removable offenses.
       Removal and other immigration consequences
       are the subject of a separate proceeding,
       however, and the defendant understands that
       no one, including his own attorney or the
       district court, can predict to a certainty the
       effect of his conviction on his immigration

                              3
       status. Defendant nevertheless affirms that he
       wants to plead guilty regardless of any
       immigration consequences that his plea may
       entail, even if the consequence is his automatic
       removal from the United States.

Supp. App. 3. Fazio was born and raised in Bari, Italy and
immigrated to the United States in 1992, at the age of twenty-
three. Supp. App. 27. He is a permanent resident alien.
Appendix (“App.”) 50.

        At Fazio’s plea hearing, the District Court conducted a
colloquy in open court. It specifically questioned Fazio to
make sure that he understood the appellate waiver provision
of his plea agreement:

       THE COURT: Do you also understand
       ordinarily you or the government may have the
       right to appeal any sentence that I impose,
       however, I note in Paragraph A13 of your plea
       agreement, you and the government agreed that
       you would waive, again, that’s give up, your
       right to take a direct appeal   from     your
       conviction . . .

       Further, you’ve also waived the right to file a
       motion to vacate sentence under 28 United
       States Code, Section 2255 and the right to file
       any other collateral proceeding attacking your
       conviction or sentence, do you understand that?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: Waivers of appeal are generally
       permissible if entered into knowingly and
       voluntarily unless they work a miscarriage of
       justice. I have examined the record in this case,
       observed you and heard your responses to my
       questions in open court, and I find no basis for
       invalidating your waiver in this case.




                              4
App. 26–28. The District Court also questioned Fazio
regarding the potential immigration consequences of his
guilty plea:

      THE COURT: Mr. Fazio, in addition to the
      possible penalties of which I have advised you,
      because you are not a United States citizen, you
      will also face a risk of removal from the United
      States after you have served any sentence
      imposed by this Court.

      Under federal law, a broad range of crimes are
      removable offenses, including the offense to
      which you are pleading guilty. Removal and
      other immigration consequences are the subject
      of a separate proceeding, however. Do you
      understand that no one, including your attorney
      or me or the government’s attorney can predict
      to a certainty the effect of your conviction on
      your immigration status?

      THE DEFENDANT: Yes.

      THE COURT: Now knowing this, do you
      nevertheless want to plead guilty regardless of
      any immigration consequences that your plea of
      guilty may entail, even if the consequence is
      your automatic removal from the United States?

      THE DEFENDANT: Yes.

App. 22–23. Fazio informed the District Court that he
understood the nature of the offense to which he was pleading
guilty. App. 16, 28. He also confirmed that he had reviewed
the terms of the plea agreement with his attorney and
understood those terms. App. 17, 35. The District Court
found that Fazio was competent to plead guilty and that he
was doing so knowingly and voluntarily. App. 44–45.
Accordingly, the court accepted his plea.

       Fazio was represented by counsel at the time of his
guilty plea. His counsel was aware that Fazio was not an


                             5
American citizen. App. 99. His counsel testified that, prior
to the plea hearing, he informed Fazio that there

       could be immigration consequences. However,
       it was my opinion that he would be entitled to a
       hearing. And given what I had learned of his
       family and friends and background, I was
       confident that with competent immigration
       counsel, being unaware of the law, that he stood
       a good chance of not being deported. I certainly
       told him it was a possibility, however.

App. 105. In addition, he testified that he reviewed the plea
agreement with Fazio “line by line,” including the provision
regarding immigration consequences. App. 106. After
reviewing that provision, he told Fazio that “there was
certainly a chance he could be deported, but it was my
opinion he would not be.” App. 107.

       After Fazio pleaded guilty, his wife became concerned
about the possible immigration consequences of his
conviction and contacted a law firm specializing in
immigration law. App. 54. On June 13, 2011, ten days after
the entry of his guilty plea, Fazio, his wife, a family friend,
and his plea counsel met with immigration attorneys Mark
Goldstein and Andrew Wood. App. 55. During that meeting,
Goldstein stated that it was certain that Fazio would be
deported because he had pleaded guilty to an aggravated
felony. App. 56. Goldstein, Fazio, and Fazio’s wife
discussed the possibility that Fazio might request a change to
his plea agreement to attempt to avoid this consequence.
Fazio’s plea counsel expressed that he had been unaware of
the immigration consequences of the plea, that he had made a
mistake, and that he would help Fazio rectify the situation.
App. 56.

       In July 2011, Fazio terminated his plea counsel and
retained new counsel. App. 57–58. On November 1, 2011,
Fazio moved to withdraw his guilty plea pursuant to Federal
Rule of Criminal Procedure 11(d)(2)(B). Supp. App. 35–36.
He argued that he was denied his Sixth Amendment right to
effective assistance of counsel because his plea counsel failed
to advise him properly regarding the immigration

                              6
consequences of his plea, as required by the Supreme Court in
Padilla v. Kentucky. Supp. App. 38. At the evidentiary
hearing, Fazio’s plea counsel testified that he told Fazio that
he had “an absolute right to at least a hearing,” and that he
“thought [Fazio] had a greater likelihood of staying in the
country than being deported.” App. 117. Goldstein testified
that the consequence of Fazio pleading guilty to an
aggravated felony was that he would have no defense to
deportation. App. 76. During cross-examination, Goldstein
conceded that it was possible for someone who was convicted
of the identical crime as Fazio to remain in the country if the
person was provided with an S visa, given to some non-
citizens who provide assistance to law enforcement, App. 83–
86, or if there was a change in law, App. 91–92. On
December 27, 2011, the District Court denied Fazio’s motion
to withdraw his guilty plea, finding that his attorney did not
violate the standard in Padilla, and that even if he did, the
Court’s plea colloquy cured any error. Supp. App. 24, 40–41.

       Following his sentencing, Fazio filed a direct appeal
with this Court. The Government moved to enforce the
appellate waiver in Fazio’s plea agreement. We summarily
granted the Government’s motion to enforce the appellate
waiver and affirmed the District Court’s judgment.

       On April 9, 2013, Fazio was issued a Form I-862,
Notice to Appear, by the Immigration and Customs
Enforcement of the United States Department of Homeland
Security, placing him in removal proceedings. App. 120.

       Fazio filed a motion under 28 U.S.C. § 2255 on April
11, 2013, again asserting that his plea counsel violated
Padilla. The Government moved to enforce the collateral-
attack waiver in Fazio’s plea agreement. The District Court
granted the Government’s motion and denied Fazio’s § 2255
motion. App. 7.

        Fazio filed a timely notice of appeal. On October 10,
2013, this Court granted a certificate of appealability and
directed the parties to address the following issues: (1)
whether the District Court erred in enforcing Fazio’s
collateral-attack waiver; and (2) whether Fazio was entitled to
relief on his ineffective assistance claim. App. 8.

                              7
                              II.

       The District Court had jurisdiction over this action
pursuant to 28 U.S.C. § 1331 and § 2255(d), and we have
appellate jurisdiction pursuant to 28 U.S.C. § 1291. We
review the validity of a collateral-attack waiver de novo.
United States v. Khattak, 273 F.3d 557, 560 (3d Cir. 2001).
We exercise plenary review over a district court’s legal
conclusions in ruling on a habeas corpus petition and apply a
clearly erroneous standard in reviewing its factual findings.
Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir.
2002).

                             III.

       The threshold issue in this appeal is whether the
District Court erred in enforcing the collateral-attack waiver
in Fazio’s plea agreement. “A criminal defendant may
knowingly and voluntarily waive many of the most
fundamental protections afforded by the Constitution.”
United States v. Mezzanatto, 513 U.S. 196, 201 (1995).
Further, a defendant may waive the statutory right to appeal if
he does so with knowledge of the nature and consequences of
the waiver. Khattak, 273 F.3d at 561. Thus, we will enforce
appellate or collateral-attack waivers when they are entered
into knowingly and voluntarily and their enforcement does
not work a miscarriage of justice. See United States v. Erwin,
765 F.3d 219, 225 (3d Cir. 2014); Khattak, 273 F.3d at 561
(“[W]aivers of appeals, if entered into knowingly and
voluntarily, are valid.”). Fazio argues that the collateral-
attack waiver in his plea agreement was not made knowingly
and voluntarily and that enforcement of the collateral-attack
waiver would constitute a miscarriage of justice.1

1
  Fazio advances an additional argument that we should not
enforce collateral-attack waivers because they are contrary to
public policy and procedurally unconscionable as a result of
the Government’s excessive bargaining power during plea
negotiations. We have previously noted the “benefits of such
waivers to the defendant, government and court system,” and
thus “have refused to find waivers of appeal rights violative
of public policy.” United States v. Mabry, 536 F.3d 231, 237
                              8
                              A.

       We consider first whether Fazio entered into the plea
agreement knowingly and voluntarily. His plea agreement
clearly includes a broad appellate waiver that applies to both
direct appeal and collateral-attack rights. Counsel explained
the waiver to Fazio and he signed the agreement,
acknowledging that he understood its terms. Further, the
District Court asked Fazio at the plea colloquy whether he
had been coerced into entering the plea agreement and
discussed its terms with him. The District Court ultimately
found that Fazio was competent to plead guilty and did so
knowing the consequences of his plea. We conclude that it
did not err in finding that Fazio entered into the plea
agreement knowingly and voluntarily.

                              B.

       As Fazio’s plea agreement was knowing and
voluntary, the “appellate waiver must therefore be enforced
unless we identify the unusual circumstance of an error
amounting to a miscarriage of justice in his sentence.” Erwin,
765 F.3d at 226 (quotation marks omitted).                This
determination depends on factors such as

      the clarity of the error, its gravity, its character
      (e.g., whether it concerns a fact issue, a
      sentencing guideline, or a statutory maximum),
      the impact of the error on the defendant, the
      impact of correcting the error on the
      government, and the extent to which the
      defendant acquiesced in the result.

Id. (quotation marks omitted).

       Fazio argues that enforcement of the waiver would
work a miscarriage of justice because he received ineffective
assistance of counsel. In United States v. Mabry, we noted

(3d Cir. 2008) (citing Khattak, 273 F.3d at 561).            We
therefore reject Fazio’s arguments.

                                 9
that a miscarriage of justice may exist in a case “raising
allegations that counsel was ineffective or coercive in
negotiating the very plea agreement that contained the
waiver.” 536 F.3d at 243; cf. United States v. Monzon, 359
F.3d 110, 118–19 (2d Cir. 2004) (“The appeal waiver would
be unenforceable if the record . . . revealed that the claim that
the waiver was the result of ineffective assistance of counsel
was meritorious. But if the record on appeal shows that that
claim lacks merit, the appeal should be dismissed because the
waiver should be enforced.”).

        We analyze Fazio’s claim of ineffective assistance of
counsel under the Supreme Court’s two-prong test from
Strickland v. Washington, 466 U.S. 668 (1984). Under the
first prong of the Strickland test, Fazio must show “that
counsel made errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the
Sixth Amendment.” Id. at 687. Under the second, or
“prejudice” prong, he must demonstrate that “there is a
reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.
A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Id. at 694. In the
context of a guilty plea, the prejudice prong of the test
requires a showing “that there is a reasonable probability that,
but for counsel’s errors, he would not have pleaded guilty and
would have insisted on going to trial.” Hill v. Lockhart, 474
U.S. 52, 59 (1985). We may consider the Strickland prongs
in either order, Strickland, 466 U.S. at 670, and, indeed, we
have noted that it is often practical to consider the prejudice
prong first. See United States v. Booth, 432 F.3d 542, 546 (3d
Cir. 2005).

       Fazio contends that his plea counsel was ineffective
because he did not satisfy the Sixth Amendment requirements
for counsel set forth in Padilla v. Kentucky. He faults his
plea counsel for advising him only that he would face a
possibility of deportation when in fact his plea would result in
almost certain deportation. Fazio also states that, had he been
provided with the proper legal advice, he would not have
pleaded guilty. Fazio Br. 54.



                               10
        In Padilla, defense counsel failed to advise his non-
citizen client of the immigration consequences of pleading
guilty. Counsel specifically told the defendant that “he did
not have to worry about immigration status since he had been
in the country so long.” 559 U.S. at 359 (quotation marks
omitted). The Supreme Court noted that there are “numerous
situations in which the deportation consequences of a
particular plea are unclear or uncertain” and that, in such
situations, “a criminal defense attorney need do no more than
advise a noncitizen client that pending criminal charges may
carry a risk of adverse immigration consequences.” Id. at
369. However, “when the deportation consequence is truly
clear,” as it was in Padilla’s case because he had committed a
removable offense, “the duty to give correct advice is equally
clear.” Id. Padilla was entitled to be “advised . . . that his
conviction for drug distribution made him subject to
automatic deportation,” id. at 360, and his defense counsel’s
failure to meet this requirement was constitutionally deficient
representation under the first prong of Strickland. Id.

        Following Padilla, we decided, in United States v.
Orocio, that counsel was constitutionally deficient for failing
to advise a non-citizen defendant that his guilty plea carried a
risk of deportation. 645 F.3d 630, 642–43 (3d Cir. 2011),
abrogated on other grounds by Chaidez v. United States, 133
S. Ct. 1103 (2013). Like the attorney in Padilla, defense
counsel in Orocio completely failed to advise his client of the
“near-certain removal consequence of pleading guilty to a
controlled substance offense.” Id. at 642. And like the
attorney in Padilla, defense counsel “affirmatively misled” his
client, telling him that “he did not have to worry about
immigration status.” Id. at 641 (quotation marks omitted).
We held that “the failure of defense counsel to warn a
defendant that a plea would make the defendant eligible for
removal is a constitutional defect in representation that
satisfies the first prong of the Strickland test.” Id. at 641.

       Unlike defense counsel in Padilla and Orocio, Fazio’s
plea counsel did inform him that there “could be immigration
consequences,” App. 105, to pleading guilty. He conducted a
“careful and thorough” review of the plea agreement with
Fazio, including a review of the provision explaining the
possible immigration consequences of Fazio’s plea. Yet plea

                              11
counsel did not inform Fazio that the plea made him subject
to automatic deportation, as is required under Padilla in cases
like Fazio’s where the immigration consequences of a guilty
plea are clear.2 While Fazio’s plea counsel stated that it
would be more likely than not that Fazio could remain in the
United States, it is clear that Fazio was subject to automatic
removal as a result of his plea.

       However, we need not reach the issue of whether
Fazio’s plea counsel’s advice constituted deficient
performance under Strickland. Any error in that advice was
remedied by the District Court’s in-depth colloquy and the
language of the plea agreement itself, and so Fazio was not
prejudiced.3

       In United States v. Shedrick, the defendant’s plea
agreement stated that his maximum potential sentence was
ten years of imprisonment and that his actual sentence would
be left to the discretion of the court after both he and the
Government had an opportunity to argue “the applicability of
any other provision of the Sentencing Guidelines, including . .
. adjustments and departures.” 493 F.3d 292, 295 (3d Cir.
2007). At the plea colloquy, the district court repeated that

2
  In Orocio, counsel told the defendant that he did not have to
worry about immigration consequences at all. We therefore
did not need to reach the distinction drawn in Padilla between
what is required in cases where the immigration
consequences of a plea are clear (accurate advice) and what is
required in cases where those consequences are unclear
(advice that there is a risk of such consequences). Here, the
Government does not contest that it was clear that Fazio’s
plea made him subject to automatic deportation. Instead, the
Government emphasizes that there was some possibility that
Fazio’s guilty plea would not actually lead to his removal due
to an intervening change in law or the grant of an S visa.
3
  Fazio’s claim of prejudice is further undermined by the fact
that he did not testify at the evidentiary hearing in the District
Court. In the absence of such testimony, there is little
affirmative evidence in the record that he would have rejected
the plea had his attorney fully informed him of its
immigration consequences.
                               12
Shedrick’s maximum sentence under the plea agreement was
ten years and that his actual sentence would be determined by
the court. Id. at 295–96. At sentencing, the court ultimately
granted the Government’s request for a four-level
enhancement and eight-level departure due to certain
characteristics of Shedrick’s offense. Id. at 297. Shedrick
received a sentence of 96 months of imprisonment followed
by three years of supervised release. Id.

       He later filed a motion pursuant to 28 U.S.C. § 2255,
alleging ineffective assistance of counsel during the plea
process for defense counsel’s “failure to advise him about a
potential enhancement or upward departure at sentencing.” Id.
at 299. We noted that “all that the law requires is that the
defendant be informed of his/her exposure in pleading
guilty,” and that it “does not require that a defendant be given
a reasonably accurate ‘best guess’ as to what his/her actual
sentence will be.” Id. at 299 (quoting United States v.
Mustafa, 238 F.3d 485, 492 n.5 (3d Cir. 2001)). Shedrick
was therefore entitled only to know that his maximum
possible sentence was ten years. We explained that “an
erroneous sentencing prediction by counsel is not ineffective
assistance of counsel where . . . an adequate plea hearing was
conducted.” Id. We held that any erroneous sentencing
information allegedly provided by counsel was therefore
“corrected by the written plea agreement and the detailed in-
court plea colloquy,” both of which made clear that his
maximum possible sentence was ten years. Id. at 300.
Shedrick was entitled to know his exposure in pleading guilty
and he received that information, at least in the plea colloquy
and plea agreement, if not also from defense counsel.

       Fazio was entitled to be “advised . . . that his
conviction for drug distribution made him subject to
automatic deportation.” Padilla, 559 U.S. at 360. This risk
was made clear in both his plea agreement and during the plea
colloquy. The plea agreement stated that Fazio wanted “to
plead guilty regardless of any immigration consequences that
his plea may entail, even if the consequence is his automatic
removal from the United States.” Supp. App. 3. During the
plea colloquy, the District Court inquired of Fazio that,
“knowing this [risk], do you nevertheless want to plead guilty
regardless of any immigration consequences that your plea of

                              13
guilty may entail, even if the consequence is your automatic
removal from the United States?” App. 23. Fazio responded
affirmatively.

        Like in Shedrick, any possible error in plea counsel’s
advice to Fazio was cured by the plea agreement and at the
plea colloquy. Both made clear that Fazio was willing to
plead guilty even if that plea would lead to automatic
deportation, fulfilling the requirement that Fazio be informed
of this risk under Padilla. Cf. Fed. R. Crim. P. 11(b)(1)(O)
(requiring the court at a plea colloquy to inform and
determine whether a defendant understands “that, if
convicted, a defendant who is not a United States citizen may
be removed from the United States, denied citizenship, and
denied admission to the United States in the future”). We
hold that Fazio did not suffer prejudice as a result of any
deficient performance by his counsel during the plea process
and, therefore, Fazio is not entitled to relief on his ineffective-
assistance-of-counsel claim.          We further hold that
enforcement of the collateral-attack waiver in Fazio’s plea
agreement would not constitute a miscarriage of justice. We
perceive no error in the District Court’s enforcement of that
waiver.

                               IV.

      For the reasons stated above, we will affirm the
judgment of the District Court.




                                14